UNITEDSTATESD  ISTR ICTCOURT
SOUTHERND  ISTRICT OFNEWYORK
-
--
 ---
   --
    --
     --
      --
       ---
         ---
           ---
             ---
               ---
                 ---
                   ---
                     --
                      ---
                        ---
                          ---
                            ---
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     --X              2
                                                      /6/
                                                        202
                                                          0


Inr
  e:

     TERROR
          ISTATTACKS ON                    03-
                                             MDL-
                                                01570(
                                                     GBD)
                                                        (SN
                                                          )
     SEPTEMBER11
               ,2001
                                                 ORDER
-
--
 --
  --
   --
    --
     --
      --
       --
        ---
          ---
            ---
              ---
                ---
                  ---
                    --
                     ---
                       ---
                         ---
                           ---
                             --
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --X

SARAHNETBURN,Un
              itedS
                  tat
                    esM
                      agi
                        str
                          ateJudg
                                e:

T
hisdo
    cum
      entr
         ela
           testo
               :

       Bu
        rne
          ttv
            .Is
              lam
                icR
                  epub
                     lico
                        fIr
                          an,15
                              -cv
                                -9903(GBD
                                        )(SN
                                           )

       T
       heCou
           rth
             asr
               evi
                 ewe
                   dth
                     eBu
                       rne
                         tt
                          /I
                           ranXV
                               II mo
                                   tionf
                                       ord
                                         efa
                                           ultjudgm
                                                  ent
                                                    .ECFN
                                                        o.

5662
   .Onth
       eBu
         rne
           ttm
             emb
               erc
                 asedo
                     cke
                       t,so
                          la
                           tiumc
                               la
                                ima
                                  ntsV
                                     ert
                                       is
                                        tin
                                          eBe
                                            ama
                                              n Mb
                                                 aya
                                                   ,Re
                                                     kha

D
.Pa
  cke
    r,a
      nd M
         ich
           aelS
              zte
                jnb
                  erga
                     rel
                       is
                        teda
                           spl
                             ain
                               ti
                                ffsinth
                                      eca
                                        se“
                                          onb
                                            eha
                                              lfo
                                                fal
                                                  l

b
ene
  fic
    iar
      ies
        ”ofth
            ede
              ced
                ent
                  .Tor
                     equ
                       estso
                           la
                            tiumd
                                ama
                                  gesa
                                     sap
                                       are
                                         nto
                                           rspou
                                               seo
                                                 fa9
                                                   /11

d
ece
  den
    t,c
      la
       ima
         ntsmu
             sttyp
                 ica
                   llyf
                      ileth
                          eirc
                             la
                              imsa
                                 spl
                                   ain
                                     ti
                                      ffs“
                                         inth
                                            eirow
                                                nrigh
                                                    t”a
                                                      san

imm
  edi
    atef
       ami
         ly m
            emb
              ero
                fth
                  ede
                    ced
                      ent,a
                          ndno
                             tju
                               sta
                                 sar
                                   epr
                                     ese
                                       nta
                                         tiv
                                           eofa
                                              nes
                                                ta
                                                 te.

     T
     heCou
         rtr
           equ
             est
               sth
                 atp
                   lain
                      ti
                       ffsc
                          lar
                            ifyw
                               heth
                                  erth
                                     eseth
                                         reeind
                                              ividu
                                                  alsh
                                                     avef
                                                        ile
                                                          dcl
                                                            aim
                                                              s

inth
   eirow
       nrigh
           ttoe
              nti
                tleth
                    emtoso
                         la
                          tiumd
                              ama
                                ges
                                  .Ifth
                                      eyh
                                        aveno
                                            t,th
                                               eym
                                                 ayf
                                                   ileaN
                                                       oti
                                                         ceo
                                                           f

Am
 endm
    entnun
         cprotun
               cadd
                  ingth
                      emtoth
                           eca
                             seinth
                                  eirow
                                      nrigh
                                          tasth
                                              epa
                                                ren
                                                  torspou
                                                        seo
                                                          f

th
 e9/11d
      ece
        den
          t.T
            ohav
               eth
                 eirmo
                     tionc
                         ons
                           ide
                             redbyth
                                   eFe
                                     bru
                                       ary19
                                           ,2020f
                                                undd
                                                   ead
                                                     lin
                                                       e,

p
la
 int
   if
    fsshou
         ldf
           ileal
               ett
                 err
                   espon
                       setoth
                            isO
                              rde
                                rorf
                                   ileN
                                      oti
                                        ceso
                                           fAm
                                             endm
                                                entf
                                                   orth
                                                      esel
                                                         is
                                                          ted

ind
  ividu
      alsbyF
           ebr
             uar
               y10
                 ,2020
                     .

SOORDERED
        .

DATED
    :     Feb
            rua
              ry6,2020
          N
          ewY o
              rk,Ne wYor
                       k
